DETAILED ACTION
Response to Amendment
1. This written action is responding to the amendment dated on 04/07/2021.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. Objection to 9, 15 and 21 is withdrawn.
4. The 112(b) rejections to claims 7-8, 13-14, and 19-20 are withdrawn, however the 112(b) rejection to claims 9, 15 and 21 is maintained.
5. Claims 1-21 are amended.
6. Claims 1-121 are submitted for examination.
7. Claims 1-6, 8-12, 14-18, and 20-21 are examined and rejected.
8. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).

9.
1)
Applicant’s Argument regarding 112(b) to claims 9, 15 and 21:
On pages 13-14 of the Remarks/Arguments, Applicant argues that the amendments are sufficient to show that the context information includes the destination of the first network connection.
Response to Arguments: 
Examiner respectfully disagrees with Applicant’s argument because according to the claimed language “one or more from a group of: a use of the first network connection, the first application program, and a destination of the first network connection”, the context information may include either one of the first network connection, the first application, the destination of the first network connection or all of them. To solve this issue application can amend the claims such as: “in response to the context information including the destination of the first network connection, the analysis of the context information further determines: the destination provides a first service and a second service….”.

2)
Applicant’s Argument regarding 102(b) and 103 rejections:
On pages 14-17 of the Remarks/Arguments, Applicant argues that Sanda does not disclose: 
1. determine whether an existing first network connection from the mobile communications device for a first application program executing on the mobile 
communications device offers a level of security appropriate for the first 
application program.
 2. sending instructions to the mobile communications device to terminate the first network connection when the analysis of the context information determines that the first network connection does not offer the appropriate level of security.
3. Friedlaender does not cure the deficiencies of Sanda.


Response to Arguments: 
Examiner respectfully disagrees with Applicant’s argument because Sanda teaches a connection manager may obtain a plurality of information (i.e. context information) to analyze an existing connection of a client to determine a network type (i.e. the 

10.
Terminal Disclaimer
The terminal disclaimer, filed on 04/07/2021 for later Application No. 16/250,852 has been approved.

11.
Allowable subject matter
Claims 7, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note prior arts do not read on the combination of limitations of claims 9, 15 and 21.

12.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and  It is unclear how the analysis of the first context information determines that the destination provides a first service and a second service, however according to the claimed language, the destination of first existing network connection may not be part of the first context information, for example the claims recite “the context information includes information regarding one or more from a group of: a use of the first network connection, the first application program, and a destination of the first network connection”.  

13.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 6, 8, 10-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sanda et al. US 2006/0075472 (hereinafter Sanda).
 
Regarding claim 1 Sanda teaches a method comprising: receiving, at a server, context information associated with a mobile communications device; analyzing, at the 
at the server in response causing the analysis of the context information: sending instructions to the mobile communications device to terminate the first network connection when the analysis of the context information determines that the first network connection does not offer the appropriate level of security, or allowing the first network connection to be maintained on the mobile communications device when the analysis of the context information determines that the first network connection offers the appropriate level of security (Sanda teaches a connection manager 210 may allow the connection if a sufficient firewall or anti-virus is utilized in the connection or disable the connection if the client does not have sufficient security components [0102], wherein the server may push instruction to the client [0078]). 



Regarding claim 4 Sanda teaches the method of claim 1 further comprising: at the server, allowing the mobile communications device to maintain an existing second existing network connection for a second application program executing on the mobile communications device, wherein a level of security offered by the first network connection for the first application program is greater than a level of security offered by 

Regarding claim 6 Sanda teaches the method of claim 1, wherein the context information regards the first application program or a destination, the method further including: receiving, at the server, a security policy from the mobile communications device or from an administrator, and using the security policy, during the analyzing the context information, to determine whether the first network connection offers a level of security appropriate for the first application program [0026], and [0100].  

In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 10: Rejected for the same reason as claim 1

Regarding claim 11 Sanda teaches the non-transitory, computer-readable storage medium of claim 10, when the analysis of the context information determines that the first network connection does not offer the appropriate level of security and after 
 
In response to Claim 12: Rejected for the same reason as claim 6
In response to Claim 14: Rejected for the same reason as claim 10
In response to Claim 16: Rejected for the same reason as claim 1
In response to Claim 17: Rejected for the same reason as claim 11
In response to Claim 18: Rejected for the same reason as claim 6
In response to Claim 20: Rejected for the same reason as claim 16

14.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanda as mentioned above, and further in view of Friedlaender et al. US 2011/0195665 (hereinafter Friedlaender).

Regarding claim 3 Sanda teaches the method of claim 1 further comprising when the analysis of the context information determines that the first network connection does not offer the appropriate level of security and after the step of sending instructions to the mobile communication device to terminate the first existing network connection: at the server, sending instructions to the mobile communications device to establish a second network connection for the first application program executing on the mobile communications device (Sanda teaches server may push instruction to the client [0078], wherein the server may be implemented on the client such as a mobile device [0024-0026], wherein if a particular level of firewall protection is necessary for the network type utilized by the network connection, the connection manager 210 causes the firewall to provide the requisite level of protection [0102], and wherein a user may click a button on the user interface 220 to cause the connection manager 210 to disconnect from a first 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanda such that the invention further includes a level of security offered by the second network connection is less than a level of security offered by the terminated first network connection. One would have been motivated to do so to make the system more efficient (i.e. communication with encrypted data is slower than a communication with unencrypted data). 

Regarding claim 5 Sanda teaches the method of claim 1 further comprising: at the server, allowing the mobile communications device to maintain a second network connection for a second application program executing on the mobile communications device, wherein a level of security offered by the first network connection for the first application program is less than a level of security offered by the second network connection (Sanda teaches server may push instruction to the client [0078], wherein the server may be implemented on the client such as a mobile device [0024-0026], wherein if a particular level of firewall protection is necessary for the network type utilized by the network connection, the connection manager 210 causes the firewall to provide the requisite level of protection [0102], and further Friedlaender teaches an encrypted connection may change to unencrypted connection [0057]).   





Conclusion


     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.


/AYOUB ALATA/Primary Examiner, Art Unit 2494